DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/07/2020 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory at (216) 696-8730 on 06/01/2021.
The application has been amended as follows: 
Claims 2, 4, 10, 12, 18 and 20 are cancel.

Claim 11 now dependent to claim 9.
Claim 19 now dependent to claim 17.
1. An ink character recognition apparatus, comprising:
a detection device;
a conveyance module configured to convey a medium on which an ink character is printed with respect to the detection device;
an acquisition module configured to acquire a detection signal of printed ink on the medium read by the detection device;
an excluding module configured to exclude a predetermined exclusion section including a reading result of an end portion of the medium from a signal section of the detection signal; and
a recognition module configured to recognize an identity of the ink character based on the detection signal of a remaining signal section except for the predetermined exclusion section.
 wherein the excluding module specifies a signal section from a first peak position of the detection signal to a position away from the first peak position by a movement distance corresponding to a time width determined according to a size in the conveyance direction of the medium and a conveyance speed of the medium, and excludes a detection signal in the exclusion section from a rear end to a tip of the signal section; further comprising:
a detection module configured to detect a size of the medium in the conveyance direction, wherein the excluding module specifies the signal section using the size detected by the detection module.

9.    An ink character recognition method, comprising: 
conveying a medium on which an ink character is printed with respect to a detection device;
acquiring a detection signal of printed ink on the medium read by the detection device;
excluding a predetermined exclusion section including a reading result of an end portion of the medium from a signal section of the detection signal; and
recognizing an identity of the ink character based on the detection signal of a remaining signal section except for the predetermined exclusion section,
further comprising:
specifying a signal section from a first peak position of the detection signal to a position away from the first peak position by a movement distance corresponding to a time width determined according to a size in the conveyance direction of the medium and a conveyance speed of the medium, and excluding a detection signal in the exclusion section from a rear end to a tip of the signal section,
detecting a size of the medium in the conveyance direction; and specifying the signal section using the size detected.



a detection device;
a conveyance module configured to convey a check on which an ink character is printed with respect to the detection device;
an acquisition module configured to acquire a detection signal of the check read by the detection device ;
an excluding module configured to exclude a predetermined exclusion section including a reading result of an end portion of the check from a signal section of the detection signal; and
a recognition module configured to recognize an identity of the ink character based on the detection signal of a remaining signal section except for the predetermined exclusion section,
 	 wherein the excluding module specifies a signal section from a first peak position of the detection signal to a position away from the first peak position by a movement distance corresponding to a time width determined according to a size in the conveyance direction of the medium and a conveyance speed of the check, and excludes a detection signal in the exclusion section from a rear end to a tip of the signal section,
	further comprising:
 	a detection module configured to detect a size of the check in the conveyance direction, wherein the excluding module specifies the signal section using the size detected by the detection module.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5-9, 11, 13-17 and 19 are allowance according to Terminal Disclaimer filed and 
regard to claims 1, 9 and 17. The closest prior art record Motoyama (US 2011/0170151 A1) teach an ink character recognition apparatus, comprising:
a detection device;
a conveyance module configured to convey a medium on which an ink character is printed with respect to the detection device;
an acquisition module configured to acquire a detection signal of printed ink on the medium read by the detection device.
However, Motoyyama fail to teach or fairly suggest
an excluding module configured to exclude a predetermined exclusion section including a reading result of an end portion of the medium from a signal section of the detection signal; and
a recognition module configured to recognize an identity of the ink character based on the detection signal of a remaining signal section except for the predetermined exclusion section.
 wherein the excluding module specifies a signal section from a first peak position of the detection signal to a position away from the first peak position by a movement distance corresponding to a time width determined according to a size in the conveyance direction of the medium and a conveyance speed of the medium, and excludes a detection signal in the exclusion section from a rear end to a tip of the signal section; further comprising:
a detection module configured to detect a size of the medium in the conveyance direction, wherein the excluding module specifies the signal section using the size detected by the detection module.

Claims 3, 5-8, 11, 13-16 and 19 are allowance as being dependent directly or indirectly to the independent claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641